Appeals by defendant: (1) from an order of the County Court, Nassau County, dated September 15', 1958, denying after a hearing his coram nobis application to vacate a judgment of said court rendered July 22, 1953, convicting him, on iis plea of guilty, of the crimes of burglary in the second degree, burglary in the third degree, grand larceny in the first degree, grand larceny in the second degree, and petit larceny, and sentencing him on all but the last count to various terms of imprisonment to be served concurrently with the term of 7% to 15 years imposed on the first count of burglary in the second degree; and (2) from an order of said court dated September 15, 1958, denying without a hearing another coram nobis application by defendant to vacate said judgment. Orders affirmed. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.